Citation Nr: 0207557	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  98-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD) 
and bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
November 1994, including in the Southwest Asia theater of 
operations during the Persian Gulf War, with additional 
service in the National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for bipolar disorder.  By rating action dated in 
December 1998, the RO denied service connection for PTSD.  
When this case was previously before the Board in March 2000, 
it was remanded for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.

In its March 2000 decision, the Board also denied service 
connection for a disability due to undiagnosed illness, 
claimed as generalized joint problems to include a knee 
disorder, skin rash, chest pains and difficulty breathing.  
The basis of the denial was that the claim was not well 
grounded.  Recently enacted legislation revised the standard 
for processing claims for Department of Veterans Affairs (VA) 
benefits.  See Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)).  The VCAA removed the requirement for a 
claimant to submit a well-grounded claim.  In addition, the 
VCAA provides that, in cases where claimants have a prior 
claim denied as not well grounded, they have two years from 
the date of the enactment of the VCAA to request re-
adjudication of their claim under subsection 7(b) of the 
VCAA.


FINDINGS OF FACT

1.  The veteran's military occupational specialty was food 
service specialist.

2.  He did not engage in combat with the enemy.

3.  An in-service stressor has not been verified.

4.  PTSD, if present, has not been demonstrated to be the 
result of an in-service stressor.

5.  Bipolar disorder, which was first documented several 
years following service, and has not been shown to be 
clinically related to service.


CONCLUSION OF LAW

A psychiatric disability, to include PTSD and bipolar 
disorder, was not incurred in or aggravated by service, nor 
may a psychosis be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.304(f) (both prior to and subsequent to 
March 7, 1997), 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA has eliminated the well-grounded claim requirement, 
has expanded the duty of VA to notify the veteran and the 
representative of the information and evidence necessary to 
substantiate a claim, and has enhanced VA's duty to assist a 
veteran in developing the evidence necessary to substantiate 
a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  The statements of the case, 
and supplemental statement of the case, apprised the veteran 
of the law applicable in adjudicating the appeal.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA medical treatment records.  The Board 
notes that the VA contacted the United States Armed Services 
Center for the Research of Unit Records (USASCRUR) in an 
attempt to verify the veteran's claimed stressors.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.

Where a veteran served 90 days or more during a period of war 
and a psychosis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of 38 C.F.R. 
§ 3.1(y) (2001) of this part will be accepted, in the absence 
of evidence to the contrary, as conclusive evidence of the 
claimed stressor.  38 C.F.R § 3.304(f) (effective prior to 
March 1, 1997).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of Sec. 3.1(y) of this part and the claimed 
stressor is related to that prisoner of war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (effective March 7, 1997).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (Court) held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant" shall apply.  

In order for service connection to be awarded for non-combat 
and non-POW PTSD, three elements must be present: (1) a 
current medical diagnosis of PTSD; (2) medical evidence of a 
causal nexus between current symptomatology and the claimed 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor actually occurred. 38 
C.F.R. 3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b) (West 1991), 38 C.F.R. 3.304(d) and (f) 
(2001), and the applicable provisions contained in VA Manual 
21-1, the evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's military 
occupational specialty to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70, 76 (1994). If 
combat is affirmatively indicated, then the veteran's lay 
testimony regarding claimed combat-related stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994). The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).

In VAOPGCPREC 12-99, the General Counsel of the VA concluded 
that the phrase "combat with the enemy," as used in 
38 U.S.C.A. § 1154(b) required "that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  It was further indicated that the issue 
of whether any particular set of circumstances constituted 
engagement in combat with the enemy for purposes of 
38 U.S.C.A. § 1154(b) must be resolved on a case-by-case 
basis.  In Gaines v. West, 11 Vet. App. 353 (1998), the Court 
held that the VA is not required to accept the veteran's 
assertions that he was in combat.  In this case, the Board 
concludes that the veteran did not engage in combat with the 
enemy.  

The evidence in support of the veteran's claim consists of VA 
medical records reflecting diagnoses of PTSD and bipolar 
disorder, his statements concerning the stressors which he 
alleges he was exposed to in Vietnam, and statements from his 
parents, aunt and a friend describing how he changed during 
service.  VA outpatient treatment records dated in 1997 and 
1998 reflect treatment for psychiatric complaints.  In 
October 1997, the veteran related that he had nightmares.  
During a VA psychiatric examination in January 1998, he 
maintained that he was assigned to field artillery, but that 
his duties included handling prisoners of war, ammunition and 
whatever he was assigned to do.  He claimed to have seen dead 
bodies of the enemy and that he was bothered by the smell of 
decomposing or burning human flesh.  The diagnosis was 
bipolar disorder.  Additional VA medical records reflect a 
diagnosis of PTSD.

A PTSD intake questionnaire dated in September 1997 shows 
that the veteran reported that he received friendly or 
hostile fire from small arms, artillery, rockets or mortars 
while in service and that he observed others participate in 
atrocities.  

In a statement dated in December 1997, the veteran related 
that his stressor lasted the entire time he was in the 
Persian Gulf.  He claimed that he was stressed because he 
worked about sixteen hours per day, seven days a week.  He 
reported that beginning around March 1991, nightmares woke 
him up.  He described how he later became moody and 
depressed.  

A Persian Gulf Registry Sheet reveals that the veteran stated 
that he went on combat patrols or had other very dangerous 
duty four to twelve times; that he was under enemy fire for 
four weeks or more; that from one to 25 percent of the people 
in his unit were killed in action, wounded in action or 
missing in action; that he saw someone hit by incoming or 
outgoing rounds one to two times; and that he was in danger 
of being killed or injured one to two times.  

Statements were also received from the veteran's mother, 
father, aunt and a friend.  These statements are to the 
combined effect that the veteran became abusive, rude and 
that he had mood swings.  It was indicated that his symptoms 
were observed while he was on leave during service.  

Available personnel records disclose that the veteran's 
military occupational specialty was food service specialist.  
Among the medals he received were the Army Commendation 
Medal, the Army Achievement Medal, the Good Conduct Medal, 
the National Defense Service Medal, the Kuwait Liberation 
Medal and the Southwest Asia Service Medal.  

The citation for the Army Commendation Medal reflects that it 
was awarded for exceptionally meritorious service while 
serving with 2d Battalion, 3d field Artillery during 
Operation Desert Storm from January 17 to February 28, 1991.  
It was indicated that the veteran's determined efforts to 
provide for the logistical needs of the battalion under 
hostile fire enabled it to successfully destroy all enemy 
forces in the zone.

The evidence against the veteran's claim consists of the 
absence of any proof of the stressful incidents or evidence 
showing that the bipolar disorder diagnosed following service 
was present during service or within one year thereafter.  In 
this regard, the Board emphasizes that the veteran conceded 
in his December 1997 statement that he was not wounded.  
During the hearing before the undersigned, the veteran 
testified he was driving a diesel truck on the day the ground 
war started and that he hit a land mine.  (See June 15, 1999 
hearing transcript.)  The VA contacted USASCRUR which 
reported in May 2000 that two soldiers had driven through an 
unexploded dual purpose ICM field, detonated a DPICM bomblet 
and blew a hole in the HMMWV tire.  While this is similar to 
the incident described by the veteran, contrary to his 
testimony, it did not happen to him.  The USASCRUR report 
specifically noted that there were no other similar 
incidents.  Thus, this renders statements from the veteran to 
lack credibility.  

The Board also observes that the veteran has claimed that his 
nightmares began in March 1991.  However, on a report of 
medical history in April 1996, the veteran denied any 
psychiatric symptoms including frequent trouble sleeping, 
depression or excessive worry, loss of memory or nervous 
trouble of any sort.  A psychiatric evaluation on a periodic 
examination in April 1996 was normal.  

It must be noted that at various times the veteran related 
that his stress involved working long days.  By itself, this 
does not constitute a stressor.  It is also noted that the 
veteran did describe a life-threatening event.  He stated 
that it had occurred earlier that month when he was jumped by 
six men.  Assuming this happened as he described, the fact 
remains that this was clearly not when the veteran was in 
service.  

Although the Board finds that an in-service stressor has not 
been documented, it is also significant to point out that 
following the VA psychiatric examination in January 1998, the 
examiner specifically concluded that the veteran did not have 
PTSD.  This opinion was predicated on the examination 
findings as well as a review of the medical records.  The 
examiner commented that in light of the lack of specific 
stressors that exceeded the normal range of experience, the 
veteran did not meet the criteria for a diagnosis of PTSD.  

In sum, there is no objective evidence that the veteran was 
in combat or that he was exposed to a stressor.  In addition, 
it is not disputed that bipolar disorder was initially 
documented several years following the veteran's separation 
from service.  There is no clinical evidence to link it to 
service.  Since the veteran is not a medical expert, he is 
not competent to express an authoritative opinion regarding 
either his medical condition or any questions regarding 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, to include 
PTSD and bipolar disorder.


ORDER

Service connection for a psychiatric disability, to include 
PTSD and bipolar disorder is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

